Citation Nr: 1112641	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  05-20 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for left carpal tunnel syndrome (claimed as hand/wrist condition), including as secondary to a service-connected left thumb disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active military service from October 1975 to October 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Board remanded the issues of entitlement to service connection for tinnitus in May 2009.  This claim was subsequently granted by the RO in a rating decision dated in May 2010.  As the Veteran did not appeal the ratings or effective dates assigned for this disability, this represents a complete grant of the Veteran's appeal in regard to this claim.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDING OF FACT

The Veteran's left carpal tunnel syndrome is not related to military service nor is it due to or aggravated by a service-connected disability.  


CONCLUSION OF LAW

Currently diagnosed carpal tunnel syndrome was not incurred during active military service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a left wrist condition, which he states is a result of his service-connected left thumb disability.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  Service connection may also be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a).  

The provisions of 38 C.F.R. § 3.310 were amended in 2006.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006). The amended regulation provides that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease, will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.   The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(a), (b), as amended effective October 10, 2006.

The amendment sets a standard by which a claim based on aggravation of a nonservice-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection may be made.  This had not been VA's practice, which suggests that the recent changes amount to a substantial change.  See Allen, 7 Vet. App. at 447-449.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the Veteran.

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service treatment records (STRs) show that the Veteran wounded his left thumb and finger.  In October 1978, the Veteran was placed in a left thumb spica cast.  A September 1978 separation examination marked the Veteran's upper extremities at abnormal and reported that the Veteran had a fracture of his left thumb and probably his left index finger.  

A November 1978 x-ray of the left wrist indicated minimal irregularity of the base of the first metacarpal.  No other gross bony abnormalities were identified.  In February 1981, the Veteran had full range of motion in his left hand and fingers.  The Veteran continued to complain of pain in his left thumb.  See August to October 1983 VA medical records.  

A September 1983 private orthopedic evaluation found evidence of an old fracture of the base of the proximal phalanx, left thumb metacarpal phalangeal joint with mild laxity of the ulnar collateral ligament metacarpophalangeal joint of the thumb.  There were no findings regarding the wrists.  

In November 2001, the Veteran complained of pain on the metacarpophalangeal joint of his left thumb and numbness and cramps in the left hand and wrist.  An x-ray showed joint space narrowing of both metacarpophalangeal joints of both thumbs with some volar subluxation on both sides.  There was arthritic changes on the metacarpophalangeal joints of both thumbs and the physician noted that the Veteran may also have bilateral carpal tunnel syndrome.  He was given carpal tunnel splints for use at night and fingerless gloves for use during the day.  

In January 2002 the Veteran was accorded a compensation and pension (C&P) hand, thumb, and fingers examination.  Examination revealed that Tinel's test was negative.  Manual muscle strength testing of the wrist was normal but the Veteran reported that it felt somewhat tight inside the wrist.  The impression was mild left carpal tunnel syndrome, which was found to be unrelated to the fracture of the left thumb.  

Additional VA medical records show that the Veteran continued to complain of left wrist pain and was diagnosed with mild carpal tunnel syndrome.  

In March 2004 the Veteran was accorded another C&P hand, thumb, and fingers examination.  During the examination the Veteran reported that he used night splints and a glove during the day for his carpal tunnel syndrome.  He denied swelling of the wrist.  The diagnosis was left carpal tunnel syndrome, which was found to be unrelated to the fracture of the left thumb.  An x-ray showed preserved radiocarpal intercarpal and carpometacarpal joints.  There was no evidence of any fracture or dislocation and no other soft tissue or bony abnormalities were noted.  

In September 2009 the Veteran was accorded another C&P hand, thumb, and fingers examination.  During the examination the Veteran reported near constant pain in the left wrist.  He stated that he experienced pain with activities such as gripping, lifting, or carrying.  The impression was left carpal tunnel syndrome.  The examiner stated that he could ascertain no evidence of a left hand or wrist disorder which would have been incurred either during active military service or secondary to the service-connected left thumb disability.  

An October 2009 C&P peripheral nerves examination found that the Veteran had subjective complaints of a left wrist problem but found no clinical findings to suggest a left wrist injury was sustained in service that might lead to the development of carpal tunnel syndrome.  The examiner also found no evidence to suggest that that the Veteran's comminuted fracture of the left thumb and distal phalanx index finger avulsion had any significant residuals.  He opined that it was unlikely that the Veteran's comminuted fracture and avulsion would cause carpal tunnel syndrome.  He stated that carpal tunnel syndrome was considered a repetitive stress injury and that if the Veteran had so much trouble with his left thumb, he would not use it in a repetitive fashion and would thus be unlikely to aggravate his carpal tunnel syndrome.  

The Board finds that entitlement to service connection for left carpal tunnel syndrome is not warranted.  The January 2001 and March 2004 VA examiners found that the diagnosis of mild left carpal tunnel syndrome was unrelated to the fracture of the left thumb, however, no rationale was provided for the opinions.  The September and October 2009 VA examiners found no evidence of a left hand or wrist disorder which would have been incurred either during active military service or secondary to the service-connected left thumb disability.  Specifically, the October 2009 examiner indicated that carpal tunnel syndrome was a repetitive stress injury and opined that if the Veteran had trouble with his left thumb, he would not use it in a repetitive fashion and thus would be unlikely to aggravate his carpal tunnel syndrome.  The examiner also opined that it was unlikely that his comminuted fracture and avulsion would cause carpal tunnel syndrome which is considered a repetitive stress injury.  The September 2009 examiner opined the condition was not incurred during active service.  In that regard, the examiner noted that the service records showed no indication that he had objective evidence of a left wrist condition.  The Board finds the 2009 VA examiners' opinions are entitled to great probative weight as they were based on a review of the medical history, a physical examination and as opinions with rationale were provided.  Accordingly, the preponderance of the evidence is against finding that the Veteran has a disability that was either incurred in service or is secondary to the service-connected disability, to include on the basis of aggravation.  

Nevertheless, VA may not simply disregard lay evidence because it is unaccompanied by contemporaneous medical evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  While the Veteran is competent to report that he has left wrist symptoms, he has not claimed that he has medical training that would permit him to provide an opinion concerning the etiology of carpal tunnel syndrome.  Even if the Veteran were competent to provide an etiological opinion, the VA medical opinions, which are supported by a rationale, outweigh the Veteran's statements that his carpal tunnel syndrome is related to his service-connected left thumb disability.  Consequently, the competent and probative evidence consists of the September and October 2009 VA examiners' opinions, which were based on an examination of the Veteran and a review of the Veteran's medical records.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  (When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.).  Accordingly, as the weight of the probative evidence is against the Veteran's claim, service connection for left carpal tunnel syndrome (claimed as hand/wrist condition), including as secondary to service-connected left thumb disability must be denied.  38 C.F.R. §§ 3.102, 3.303, 3.304.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

A letter from the RO dated in February 2004 apprised the Veteran of the information and evidence necessary to establish his claim for service connection for a left wrist condition, to include as secondary to his service-connected left thumb condition.  He was also advised of the evidence that VA would seek to provide and of the information and evidence that he was expected to provide.  See 38 C.F.R. § 3.159(b)(1).  Although the Veteran was not informed of how VA establishes disability ratings and effective dates in accordance with Dingess/Hartman, service connection is being denied and no disability rating or effective date will be assigned, so there is no possibility of any prejudice to the Veteran.  The Board thus finds that the Veteran was provided adequate notice in accordance with 38 U.S.C.A §§ 5103, 5103A with regard to his claim for service connection.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

This case was previously before the Board in May 2009 when it was remanded for further development.  The required development having been completed, this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  Additional VA medical records were associated with the claims folder and he was accorded a VA examination.  The examination was adequate as it was based on a review of the medical history, physical examination and as an opinion with rationale was provided.  

The Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran was afforded a VA medical examination in September and October 2009.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for left carpal tunnel syndrome (claimed as hand/wrist condition), including as secondary to service-connected left thumb disability is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


